internal_revenue_service number release date index number --------------------------------------- ---------------------------------------------------------- ------------------------ ----------------------------------- in re ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------------ id no ------------ --------- telephone number --------------------- refer reply to cc psi b09 plr-158582-06 date date -------------------------- -------------------------- --------------------------------- --------------------- -------------- decedent spouse state statute date a dear --------------------- this is in response to your letter dated date submitted by your authorized representative and subsequent correspondence requesting rulings under sec_61 sec_1001 and sec_2652 of the internal_revenue_code sec_26 b of the generation-skipping_transfer_tax regulations and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations the facts submitted and the representations made are summarized as follows decedent died on date survived by his spouse spouse and issue article third section b of decedent’s will provides that an amount equal in value to the largest amount that can pass free of federal estate_tax by reason of the unified_credit and the state_death_tax_credit together with any credit available for gift_taxes payable with respect to gifts made by the decedent after date is to be held in trust article third section c provides that the remainder of decedent’s gross_estate is to be held in trust marital trust marital trust has gst potential spouse as the executrix of decedent’s estate retained a qualified_tax professional to prepare the form_706 united_states estate and generation-skipping_transfer_tax return for decedent’s estate the form_706 was timely filed and on the schedule m the estate made the election under sec_2056 the qualified_terminable_interest_property qtip_election for the marital trust on part of the form the estate indicated that the marital trust was to be divided into a gst exempt and a gst nonexempt trust on schedule r of the form the estate signified that decedent’s remaining gst_exemption of dollar_figurea was to be allocated to the gst exempt trust the estate however failed to divide the marital trust into a gst exempt and a gst nonexempt trust in addition the tax professional who prepared the form_706 failed to make or advise spouse to make the election under sec_2652 the reverse_qtip_election for the gst exempt trust sometime later spouse retained a law firm to provide personal estate_tax planning the law firm discovered that the marital trust had not been divided into a gst exempt and nonexempt trust and that the reverse_qtip_election had not been made for the gst exempt trust spouse as trustee of the marital trust and executrix of decedent’s will intends to divide the marital trust into a gst exempt trust and a gst nonexempt trust state statute in effect on date provides that a trustee may unless expressly prohibited by the terms of the instrument establishing the trust divide a_trust into two or more separate trusts without a judicial proceeding if the trustee reasonably determines that the division of the trust could result in a significant decrease in current or future federal income gift estate gst taxes or any other tax imposed on trust property if the trustee divides the trust the terms of the separate trusts must be identical to the terms of the original trust but differing tax elections may be made for the separate trusts the marital trust’s assets will be divided between the gst exempt trust and the gst nonexempt trust on a pro-rata basis the provisions of the gst exempt trust and the gst nonexempt trust will be the same as the provisions of the marital trust it has been represented that dollar_figurea of decedent’s gst_exemption is available to allocate to the gst exempt trust spouse as trustee of the marital trust and executrix of decedent’s estate has requested the following rulings an extension of time under sec_301_9100-1 and sec_301_9100-3 to sever the marital trust into a gst exempt trust and a gst nonexempt trust under sec_26_2654-1 and to make a reverse_qtip_election under sec_2652 for the gst exempt trust a ruling that the proposed division of the marital trust into the gst exempt trust and the gst nonexempt trust is a partition that does not result in recognition of gain_or_loss by the marital trust or any resulting trust under sec_61 and sec_1001 law and analysis - ruling sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail and a an interest in such property passes or has passed for less than an adequate_and_full_consideration in money or money’s worth from the decedent to any person other than the surviving_spouse or the estate of such spouse and b if by reason of such passing such person or his heirs or assigns may possess or enjoy any part of such property after such termination or failure of the interest so passing to the surviving_spouse sec_2056 provides that in the case of qtip the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 the election once made is irrevocable under sec_2044 any property in which the decedent possessed a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includable in the decedent’s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable under sec_2632 the allocation of the gst_exemption may be made at any time on or before the date prescribed for filing the individual’s estate_tax_return including extensions sec_2632 formerly sec_2632 - see p l provides that in general any portion of an individual’s gst_exemption which has not been allocated within the time prescribed by sec_2632 shall be deemed to be allocated as follows a first to property which is the subject of a direct_skip occurring at the individual’s death and b second to trusts with respect to which the individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after the individual’s death sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made sec_26_2654-1 provides that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trusts provide in the aggregate for the same succession of interests and beneficiaries as are provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c either the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each plr-158582-06 asset held by the undivided trust the trusts may be funded on a non pro_rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding or if the severance is required by the terms of the governing instrument to be made on the basis of a pecuniary amount the pecuniary payment is satisfied in a manner that would meet the requirements of sec_26_2654-1 if it were paid to an individual under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election in this case as a result of the qtip_election made on the form_706 the marital trust’s assets are includible in spouse's gross_estate pursuant to sec_2044 spouse accordingly is the transferor of the marital trust’s assets for gst tax purposes therefore decedent’s gst_exemption cannot be allocated to the marital trust’s assets however if the marital trust is severed into two trusts a gst exempt trust and a gst nonexempt trust and a reverse_qtip_election under sec_2652 is made with respect to the gst exempt trust decedent will be treated as the transferor of the gst exempt trust’s assets and decedent’s gst_exemption may be allocated to the gst exempt trust it has been represented that dollar_figurea of decedent’s gst_exemption is available to allocate to the gst exempt trust plr-158582-06 based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly the estate is granted sixty days from the date of this letter to sever the marital trust into a gst exempt trust and a gst nonexempt trust as described herein and to file a supplemental form_706 on which the reverse_qtip_election is to be made for the gst exempt trust and decedent’s gst_exemption of dollar_figurea is to be allocated to the gst exempt trust the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return ruling sec_61 provides that gross_income includes gains derived from dealings in property sec_1001 provides that the gain from the sale_or_other_disposition of property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized sec_1001 states that the amount_realized from the sale_or_other_disposition of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained a partition of jointly owned property is not a sale_or_other_disposition of property where the co-owners of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 499_us_554 concerns the issue of whether a sale_or_exchange that has taken place results in the realization of gain_or_loss under sec_1001 in cottage savings a financial_institution exchanged its interests in one group of residential mortgage loans for another lender's interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution the supreme court of the united_states in cottage savings concluded that sec_1_1001-1 reasonably interprets sec_1001 and stated that an exchange of property gives rise to a plr-158582-06 realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material to the internal_revenue_code so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite in the present case the marital trust was divided on a pro-rata basis except for the division and a few minor administrative changes the operating provisions of the marital trust remained unchanged accordingly the marital trust was divided but the beneficiaries’ interests in the property did not change in_kind or extent and no new interests were created it is consistent with the supreme court's opinion in cottage savings to find that the interests of the beneficiaries of the gst exempt trust and the gst nonexempt trust will not differ materially from their interests in the marital trust therefore based upon the facts submitted and the representations made we conclude that the division of the marital trust into the gst exempt trust and the gst nonexempt trust does not result in recognition of gain_or_loss for federal_income_tax purposes to the marital trust or the resulting trusts under sec_61 and sec_1001 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to the value of the assets included in the gross estates of decedent or spouse for federal transfer_tax purposes this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative plr-158582-06 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william p o’shea william p o'shea associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes copy of the letter
